Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3275    Page 1 of 27



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 LASHEMA MARBLE, individually and
 as Personal Representative for Estate of        Case No. 5:17-cv-12942-JEL-MKM
 Bertie Marble, Dec’d, et al.,                   Honorable Judith E. Levy
                                                 Magistrate Judge Mona K. Majzoub
              Plaintiffs,
 vs.

 GOVERNOR RICK SNYDER, et al.,

           Defendants.
 _______________________________/
          DEFENDANT JEFF WRIGHT’S MOTION TO DISMISS
       PLAINTIFFS’ AMENDED SHORT FORM COMPLAINT AND
         JURY DEMAND (ECF No. 143) AND BRIEF IN SUPPORT

       Defendant, Jeff Wright (“Wright”), by his attorneys, Foley & Mansfield,

 PLLP, respectfully moves this Court to dismiss Plaintiffs’ Amended Short Form

 Complaint and Jury Demand (ECF No. 143) pursuant to Fed. R. Civ. P. 12(b)(6),

 and rely upon this Court’s prior rulings in Walters v. Michigan (ECF No. 233 in

 Case No. 17-10164) and Sirls v. Michigan (ECF No. 165 in Case No. 17-cv-10342)

 because Plaintiffs’ Amended Short Form Complaint fails to state any allegations

 that could plausibly demonstrate they are entitled to relief against Wright.

       1.     On September 9, 2019, Plaintiffs filed an Amended Short Form

 Complaint and Jury Demand (ECF No. 143, “SFC”) alleging claims/counts against




                                            1
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3276     Page 2 of 27



 multiple Defendants in the In Re Flint Water Cases, including Wright (See ECF

 No. 143, Page ID 3184).

       2.     Although all of the claims against Wright have been dismissed in

 Carthan (Case No. 16-cv-10444), Walters (Case No. 17-10164) and Sirls (Case

 No. 17-10342), Plaintiffs here, in part, assert identical claims against him as those

 that have previously been dismissed.

       3.     As to Wright, those claims are as follows: Count I: 42 U.S.C. §1983

 – Substantive Due Process – State Created Danger; Count II 42 U.S.C. §1983 –

 Substantive Due Process – Bodily Integrity; Count III 42 U.S.C. §1983 – Equal

 Protection of the Law – Race Based Discrimination; Count VI - 42 U.S.C. §1983-

 Wealth Based Discrimination; Count V - 42 U.S.C. §1985(3) – Invidious Racial

 Animus; Count VI – MCL §37.2302 – Violation of Public Service Provisions of

 ELCRA; Count XII – Gross Negligence; and, Count XV – Punitive Damages.

 (ECF. No. 143, Page ID 3188-3189).

       4.     These claims are identical to the claims the Court has already

 dismissed as to Wright, as further articulated in Wright’s Brief in Support of this

 Motion. Wright relies upon the same grounds for dismissal of the claims in this

 SFC. The Court has ordered that its rulings from Walters and Sirls shall apply to

 claims in these cases such that Wright is not required to reiterate his arguments

 against them. (ECF No. 918, Page ID 24165-24166). Dismissal is warranted.


                                           2
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19         PageID.3277    Page 3 of 27



       5.     Plaintiffs’ SFC also purports to add Count V – 42 U.S.C. §1983 –

 Denial of Access to Judicial Remedies and State-law Count XIII – Intentional

 Infliction of Emotional Distress. These claims should be dismissed under Fed. R.

 Civ. P. 12(b)(6) as Plaintiffs have failed to plead any plausible allegations as to

 Wright to support them and this Court should decline to exercise supplemental

 jurisdiction over the state-law claim in any event.

       6.     Plaintiffs make no additional claims against Wright. Because this

 Court has previously disposed of all other claims against him in Walters and Sirls,

 Plaintiffs’ SFC must also be dismissed against him.

       7.     Pursuant to Local Rule 7.1(a), there has been contact between counsel

 for Plaintiffs and counsel for Wright in which Wright explained the nature of this

 Motion and its legal bases and requested, but did not obtain, concurrence in

 dismissal of the claims presented in the SFC.

       WHEREFORE, based upon the foregoing reasons and his Brief in Support

 of this Motion, Defendant Jeff Wright respectfully requests that this Court dismiss

 all of Plaintiffs’ claims against him, with prejudice.

                                         s/ Matthew T. Wise
                                         Foley & Mansfield P.L.L.P.
                                         130 E. Nine Mile Road
                                         Ferndale, MI 48220
                                         (248) 721-4200
                                         mwise@foleymansfield.com
 Dated: October 1, 2019                  P76794


                                            3
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19   PageID.3278   Page 4 of 27



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 LASHEMA MARBLE, individually and
 as Personal Representative for Estate of   Case No. 5:17-cv-12942-JEL-MKM
 Bertie Marble, Dec’d, et al.,              Honorable Judith E. Levy
                                            Magistrate Judge Mona K. Majzoub
             Plaintiffs,
 vs.

 GOVERNOR RICK SNYDER, et al.,

           Defendants.
 _______________________________/




                    BRIEF IN SUPPORT OF
    DEFENDANT JEFF WRIGHT’S MOTION TO DISMISS PLAINTIFFS’
           AMENDED SHORT FORM COMPLAINT AND
                  JURY DEMAND (ECF No. 143)
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19                               PageID.3279          Page 5 of 27



                                         TABLE OF CONTENTS


 INDEX OF AUTHORITIES..................................................................................... ii

 CONCISE STATEMENT OF ISSUES PRESENTED ........................................... iv

 CONTROLLING / MOST APPROPRIATE AUTHORITIES .................................v

 INTRODUCTION .....................................................................................................1

 STATEMENT OF FACTS ........................................................................................1

 ARGUMENT .............................................................................................................5

 I.     The Court Should Dismiss Most of Plaintiffs’ Claims Against Wright in
        Accordance with its Prior Holdings in Walters and Sirls ................................. 5
 II.    Plaintiff Have Failed to State a Claim for Due Process – Denial of Right to
        Access to Judicial Remedies ............................................................................. 7

 III. Plaintiffs Have No Valid Claim and Have Failed to State a Claim for
      Intentional Infliction of Emotional Distress ................................................... 14

 CONCLUSION ........................................................................................................17




                                                            i
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19                                  PageID.3280           Page 6 of 27



                                        INDEX OF AUTHORITIES
 CASES

 Christopher v. Harbury,
       536 U.S. 402, 122 S.Ct. 2179, 153 L.Ed.2d 413 (2002) ........................ 11, 13
 Doe v. Mills¸
       212 Mich App 73, 91, 536 NW2d 824 (1995) ..............................................16
 Flagg v. City of Detroit,
       715 F.3d 165, 173 (2013) ....................................................................... 10, 11

 Poe v. Haydon¸
       853 F.2d 418, 429 (6th Cir.1988) ...................................................................11
 Roberts v. Auto-Owners Ins. Co.,
      422 Mich. 594, 374 NW2d 905 (1985) .........................................................15
 Shehee v. Luttrell,
      199 F.3d 295, 200 (6th Cir.1999) ...................................................................11
 Sousa v. Marquez,
       702 F.3d 214, 127-128 (2d. Cir.2012) ...........................................................10
 Taylor v. First of Am. Bank-Wayne,
       973 F.2d 1284, 1287 (6th Cir.1992) ...............................................................17
 Teadt v. Lutheran Church Missouri Syod¸
       237 Mich App 567, 582, 603 NW2d 816 (1999) ..........................................15
 United Mine Workers v. Gibbs,
       383 U.S. 715, 726 (1966) ..............................................................................17
 Ziegler v. Aukerman,
       512 F.3d 777, 781 (6th Cir.2008) .....................................................................9

 RULES

 Fed. R. Civ. P. 10 .......................................................................................................6

 Fed. R. Civ. P. 12(b)(6)............................................................................. 2, 7, 14, 18


                                                             ii
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19                                PageID.3281           Page 7 of 27



 STATUTES

 28 U.S.C. §1367 .......................................................................................................17

 28 U.S.C. §1367(3) ..................................................................................................17

 42 U.S.C. §1983 ...................................................................................................9, 11




                                                            iii
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19   PageID.3282   Page 8 of 27



               CONCISE STATEMENT OF ISSUES PRESENTED

 I.     SHOULD PLAINTIFFS’ AMENDED SHORT FORM COMPLAINT BE
        DISMISSED AS THIS COURT HAS ALREADY DISMISSED MOST OF
        ITS CLAIMS AGAINST WRIGHT AND OTHERWISE DOES NOT
        ALLEGE FACTS SHOWING PLAUSIBLE LIABILITY AGAINST
        DEFENDANT WRIGHT?

              Defendant Wright answers, “No.”

              Plaintiffs answer, “Yes.”

 II.    HAVE PLAINTIFFS PLED A VALID CLAIM OF DENIAL OF ACCESS
        TO JUDICIAL REMEDIES AGAINST WRIGHT WHERE THEY HAVE
        PLED NO UNDERLYING CAUSE OF ACTION AGAINST WRIGHT
        AND HAVE FAILED TO PLEAD FACTS AS TO WRIGHT WHICH TIE
        HIM TO LEGIONELLA OR CONCEALMENT OF ITS OUTBREAK?

        Defendant Wright answers, “No.”

        Plaintiffs answer, “Yes.”

 III.   HAVE PLAINTIFFS PLED A VALID STATE-LAW CLAIM OF
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS WHERE
        THEY HAVE FAILED TO PLEAD PLAUSIBLE FACTS AS TO
        WRIGHT WHICH TIE HIM TO LEGIONELLA OR CONCEALMENT OF
        ITS OUTBREAK AND SHOULD THIS COULD EXERCISE
        JURISDICTION AS TO THIS CLAIM WHERE ALL FEDERAL CLAIMS
        HAVE BEEN OR ARE SUBJECT TO DISMISSAL?

        Defendant Wright answers, “No.”

        Plaintiffs answer, “Yes.”




                                          iv
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19      PageID.3283   Page 9 of 27



            CONTROLLING / MOST APPROPRIATE AUTHORITIES
 Cases

 Ashcroft v. Iqbal, 556 U.S. 662 (2009)

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)

 Walters v. Michigan (ECF No. 233 in Case No. 17-10164)

 Sirls v. Michigan (ECF No. 165 in Case No. 17-cv-10342)

 Flagg v. City of Detroit, 715 F.3d 165, 173 (2013)

 Shehee v. Luttrell, 199 F.3d 295, 200 (6th Cir.1999)

 Christopher v. Harbury, 536 U.S. 402, 122 S.Ct. 2179, 153 L.Ed.2d 413 (2002)

 Teadt v. Lutheran Church Missouri Syod¸237 Mich App 567, 582, 603 NW2d 816
 (1999)

 Doe v. Mills, 212 Mich App 73, 91, 536 NW2d 824 (1995)

 Taylor v. First of Am. Bank-Wayne, 973 F.2d 1284, 1287 (6th Cir.1992)

 Rules

 Fed. R. Civ. P. 12(b)(6)

 Fed. R. Civ. P. 8(a)(2)

 Statutes

 42 U.S.C. §1983

 28 U.S.C. §1367




                                          v
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19       PageID.3284    Page 10 of 27




                                  INTRODUCTION
        On August 2, 2019, this Court issued its Opinion and Order dismissing all

  claims against Wright in the Amended Long Form Complaint and in the Walters

  and Sirls Amended Short-Form Complaints. In doing so, consistent with its ruling

  in Carthan, this Court has dismissed all claim in the Flint Water Cases except the

  Denial of Access to Judicial Remedies and Intentional Infliction of Emotional

  Distress claims in the Marble Amended Short-Form Complaint (“SFC”), filed

  September 9, 2019. Plaintiffs plead no facts which plausibly tie Wright to the

  legionella outbreak in Genesee County. Because this Court has already considered

  and dismissed the other claims in the SFC as to Wright, and the Plaintiffs have

  otherwise failed to state valid claims against him, their SFC should be dismissed.

                             STATEMENT OF FACTS
        On August 2, 2019, this Court issued Opinion and Order Granting in Part

  and Denying in Part Plaintiffs’ Motion for Leave to File an Amended Master

  Complaint and Granting in Part and Denying in Part Defendants’ Motions to

  Dismiss Plaintiffs’ Amended Short-Form Complaints. (See ECF No. 233 in Case

  No. 17-10164 and ECF No. 165 in Case No. 17-cv-10342). As to Wright, this

  Court dismissed all of the Plaintiffs’ claims against him.1



  1
   For the Court’s ease of reference, Wright provides citations to the Court’s
  Opinion and Order in Walters, only, as the same rulings were made in Sirls.
                                           1
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19           PageID.3285    Page 11 of 27



        In Walters and Sirls, as to Plaintiffs’ state-created danger claim, the Court

  held: “In this case, plaintiffs’ state-created danger claim is identical to that in

  Carthan, and so the same reasoning applies here. Defendants’ motions to dismiss

  plaintiffs’ claim is granted.” (ECF No. 233, Page ID 7190).

        As to Plaintiffs’ bodily integrity claim, the Court adopted its ruling in

  Carthan and further reasoned:

     In the present case, plaintiffs’ allegations suffer from the same causation
     problem. The amended master complaint contains insufficient factual matter
     from which it can be inferred that … Wright … caused or prolonged their
     exposure to Flint’s contaminated water. With Wright in particular, plaintiffs
     rely on the same contractual arrangement allegation to argue that he had
     control over the Flint water system…For this reason, plaintiffs fail to state a
     bodily integrity claim against these defendants.

  (ECF No. 233, Page ID 7199-7200).

        As to Plaintiffs’ equal protection claims, both race- and wealth-based, the

  Court dismissed these as well (ECF No. 233, Page ID 7200), holding that

  amendments to the Carthan allegations were futile and subject to dismissal under

  Fed. R. Civ. P. 12(b)(6). (For wealth-based holdings, see ECF No. 233, Page ID

  7155, 7159; For race-based holdings, see Page ID 7160, 7166). Plaintiffs’

  ancillary State-law claims under the Michigan Elliot-Larsen Civil Rights Act were

  also dismissed because they “provided insufficient factual allegations to warrant an

  inference of discriminatory intent.” (ECF No. 233, Page ID 7169, 7201).




                                              2
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3286    Page 12 of 27



        Plaintiffs’ conspiracy claims, i.e., 42 U.S.C. §1985(3) were also dismissed.

  (ECF No. 233, Page ID 7200-7201). The Court adopted its reasoning from

  Carthan, stating that “…plaintiffs shoulder a heavy pleading burden. ‘Conspiracy

  claims must be pled with some degree of specificity[.]’[internal citations omitted].

  ‘[V]ague and conclusory allegations unsupported by material facts will not be

  sufficient to state such a claim[.]’” (ECF No. 233, Page ID 7171). The Court held

  Plaintiffs had pled only conclusory allegations “unsupported by material facts” and

  that further, they “fail[ed] to plausible allege that defendants were motivated by

  racial or any other invidious class-based animus.” (ECF No. 233, Page ID 7172).

  Their failure to “allege discriminatory motive under [any] of the theories they

  present[ed]…” resulted in dismissal of these claims. (ECF No. 233, Page ID

  7174).

        Plaintiffs’ other state-law claim, gross negligence, as to Wright, was also

  dismissed. The Court held that, even assuming that all the defendants

  “proximately caused plaintiffs’ injuries…” the Plaintiffs failed “to identify which

  one of them was the ‘most, immediate, efficient, and direct [proximate] cause.’”

  As this is contrary to well-established Michigan law, the claim against Wright was

  dismissed. (ECF No. 233, Page ID 7176-7177, 7201).




                                            3
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3287    Page 13 of 27



         Finally, as to Plaintiffs’ claim for punitive damages, the Court dismissed

  these claims with the exception of those Defendants for which certain claims were

  not dismissed, i.e., not Wright. (ECF No. 233, Page ID 7205-7206).

         Since the Court’s August 2, 2019 dismissal of Wright from Walter and Sirls

  (and previous dismissal from Carthan), the Plaintiffs in Marble have sought to

  pursue additional claims against an additional Defendant, McLaren Regional

  Medical Center and have added a federal claim of Denial of Access to Judicial

  Remedies (ECF No. 143-1, Page ID 3240) and state-law claim for Intentional

  Infliction of Emotional Distress. (ECF No. 143-1, Page ID 3262).

         On September 10, 2019, the Marble Plaintiffs filed their Amended Short

  Form Complaint and Jury Demand. (ECF No. 143). In it, Plaintiffs allege the

  following counts as to Wright:

       Count I – 42 U.S.C. §1983 – Substantive Due Process – State Created
        Danger; Count II 42 U.S.C. §1983 – Substantive Due Process – Bodily
        Integrity;

       Count III – 42 U.S.C. §1983 – Equal Protection of the Law – Race Based
        Discrimination;

       Count IV – 42 U.S.C. §1983- Wealth Based Discrimination;

       Count V2 – 42 U.S.C. §1983 – Due Process Denial of Access to Judicial
        Remedies

  2
   Count V appears twice as Plaintiff has incorporated Count V from the Master
  Long Form Complaint and also alleged a new cause of action, Count V, in “Exhibit
  A” to their SFC.
                                            4
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19         PageID.3288    Page 14 of 27




        Count V – 42 U.S.C. §1985(3) – Invidious Racial Animus;

        Count VI – MCL 37.2302 – Violation of Public Service Provisions of
         ELCRA; Count XII – Gross Negligence;

        Count XIII – Intentional Infliction of Emotional Distress;

        Count XV – Punitive Damages.

  (ECF. No. 143, Page ID 3188-3189).

  The facts alleged in support of these claims, as to Wright, are nearly identical to

  those set forth in Walters and Sirls except that Plaintiffs have added McLaren

  Regional Medical Center as a Defendant and purported to add them to the alleged

  conspiracy of which prior Plaintiffs improperly accused Wright. Finally, based

  upon Wright’s reading of the dismissal in Carthan, Walters, and Sirls, the Court

  has not previously addressed the Marble Plaintiffs’ claim for Intentional Infliction

  of Emotional Distress or the so-called “due process based on denial of right to

  access to judicial remedies” claim.

                                     ARGUMENT

  I.      The Court Should Dismiss Most of Plaintiffs’ Claims Against Wright in
          Accordance with its Prior Holdings in Walters and Sirls

          After the Court’s August 8, 2019 Status Conference, it issued an Order

  relative to briefing and answering both the Marble and Brown short-form

  complaints. (See ECF No. 918 in Case No. 16-cv-10444). The Court’s Order, in

  relevant part to this Motion, stated as follows:

                                             5
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19         PageID.3289      Page 15 of 27



      With the exception of Marble v. Snyder, 17-cv-12942, and Brown v. Snyder,
      18-cv-10726, discussed below, [the ruling in Walters and Sirls] applies to all
      individual Flint Water cases.

      When answering the remaining individual complaints, defendants may
      reference their Walters/Sirls answers and then alert the Court to any
      differences that may exists.

      To the extent that defendants file a motion to dismiss, they should limit their
      briefing to any claims or arguments not fully addressed by the Court in
      Walters and Sirls.

  (ECF No. 918, Page ID 24165-24167 in Case No. 16-cv-10444).

  Accordingly, Wright incorporates by reference his Motions to Dismiss filed in both

  Walters and Sirls pursuant to Fed. R. Civ. P. 10 and relies upon the same in

  requesting dismissal of all of the Marble Plaintiffs’ claims against him.3

         The Plaintiffs here have not alleged any additional facts in their extensive,

  sixty-eight (68) page “Exhibit A” attached to their SFC (See ECF No. 143-1) that

  would change the Court’s holdings or require any different results from those

  found in Walters, Sirls and Carthan. Plaintiffs have pleaded no facts tying Wright

  to the legionella outbreak in Flint or its concealment. Instead, they allege the same

  due process violations, the same conspiracy theory with the Engineering

  Defendants and the exact same claims this Court has already dismissed. As such,

  Wright’s Motion should be granted under Rule 12(b)(6).


  3
    Wrights’ Motion to Dismiss in Walters is ECF No 138 in Case No. 17-cv-10164.
  Wright’s Motion to Dismiss in Sirls is ECF No. 85 in Case No. 17-cv-10342. As
  stated, these are incorporated by reference under Fed. R. Civ. P. 10.
                                             6
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19         PageID.3290      Page 16 of 27



  II.      Plaintiff Have Failed to State a Claim for Due Process – Denial of Right
           to Access to Judicial Remedies

           As Plaintiffs have not added anything to the claims already ruled upon,

  Wright will substantively address only those apparent “additional” claims added by

  the Marble Plaintiffs. The first such “claim” is styled, “Due process based on

  denial of right to access to judicial remedies” and alleges the following:

        Plaintiffs were subjected to a conspiracy between McLaren and Government
        Defendants to cover-up evidence of exposure to deadly legionella bacteria
        that rendered Plaintiffs’ judicial remedies inadequate or ineffective in
        violation of Plaintiffs’ due process right to access to judicial remedies;”

  (ECF No. 143-1, Page ID 3199-3200).

           Plaintiffs’ SFC goes on to identify Defendant Wright as a “Government

  Defendant” (ECF No. 143-1, ¶29, Page ID 3209-3210), then alleges that Defendant

  McLaren Hospital would not disclose and covered up the alleged wrongs that

  “Government Defendants had inflicted…” (ECF No. 143-1, ¶41, Page ID 3215).

  The SFC goes on to make allegations that have been previously considered and

  dismissed by this Court with respect to Wright. (See ECF No. 143-1, ¶¶72, 73, 76,

  Page ID 3222-3223). Plaintiffs then allege that many Defendants, not including

  Wright, “created a dangerous public health crisis” when other Defendants, not

  including Wright, set in motion the use of the Flint River as a water source for the

  City of Flint. (ECF No. 143-1, ¶78, Page ID 3223-3224).




                                             7
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3291     Page 17 of 27



        Plaintiffs’ SFC, in Count V, alleges generally that Government Defendants

  knew of a “substantial increase in the number of reported illnesses and deaths in

  Genesee County cause by exposure to the legionella bacteria beginning in May

  2014, which in turn was caused by the use of the Flint River water as a source of

  public water.” (ECF No. 143-1, ¶146, Page ID 3240-3241). Plaintiffs do not

  allege that Wright was aware of legionella before members of the general public or

  that as the Genesee County Drain Commissioner, there was any reason he would or

  should have known about it. Once learning this, Plaintiffs allege that “…the

  Government Defendants and McLaren agreed and undertook not to inform the

  public…of the significant risk of serious injury or death resulting from exposure of

  legionella bacteria found in the Flint water supply.” (ECF No. 143-1, ¶148, Page

  ID 3241). Again, nothing specific as to Wright is pled. As a result, Plaintiffs

  allege, they were denied access to the courts in violation of their Fourteenth

  Amendment due process “right to effective access to a judicial action” because the

  alleged cover-up prevented Plaintiff from seeking justice prior to her passing.

  (ECF No. 143-1, ¶¶150-157, Page ID 3241-3243). In the twelve allegations that

  comprise this new claim, Plaintiffs do not mention Wright’s name once. Plaintiffs

  never make any allegation to tie Wright to the legionella outbreak or its alleged

  cover up.




                                            8
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19           PageID.3292     Page 18 of 27



           The Supreme Court has recognized a constitutional right of access to the

  courts, whereby a plaintiff with a nonfrivolous legal claim has the right to bring

  that claim to a court of law. Identical to 42 U.S.C. §1983 claims, which permit

  individuals to bring suit against a state actor who deprives them of a federal right

  without due process of law, the right to access the courts claim does not create

  substantive rights. Id., citing Ziegler v. Aukerman, 512 F.3d 777, 781 (6th

  Cir.2008). A “denial-of-access plaintiff must have an arguable, nonfrivolous

  underlying cause of action.” , and the government actor must do something

  affirmative to conceal or destroy evidence about the claim.

           Preliminarily, there are two types of “access-to-courts” claims: “claims that

  systemic official action frustrates a plaintiff in preparing and filing suits at the

  present time, where the suits could be pursued once the frustrating condition has

  been removed; and claims of specific cases that cannot be tried, no matter what

  official action may be in the future.” Id. at 403. Significantly, the Supreme Court

  noted:

     Thus, the access-to-courts right is ancillary to the underlying claim,
     without which a plaintiff cannot have suffered injury by being shut out
     of court. It follow that the underlying claim is an element that must be
     described in the complaint as though it were independently being pursued;
     and that, when the access claim (like this one) looks backward, the
     complaint must identify a remedy that may be awarded as recompense but
     not otherwise available in some suit that may yet be brought. The
     underlying cause of action and its lost remedy must be addressed by
     allegations in the complaint sufficient to give the defendant fair notice.


                                              9
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19         PageID.3293    Page 19 of 27



  Id.

        The type of claim sought by Plaintiffs here is a “backward-looking claim” in

  which the “government is accused of barring the courthouse door by concealing or

  destroying evidence so that the plaintiff is unable to ever obtain an adequate

  remedy on the underlying claim.” Flagg, supra, at 173. “Backward-looking

  claims are much less established than forward-looking claims” see Sousa v.

  Marquez, 702 F.3d 214, 127-128 (2d. Cir.2012)(pointedly assuming arguendo,

  instead of holding, that backward-looking claims are cognizable at all).

  In other words, without an underlying claim to be pursued, no claim for denial of

  access to the courts will exist.

        The elements of a backward-looking denial of access claim are: “(1) a non-

  frivolous underlying claim; (2) obstructive actions by state actors; ‘substantial[]

  prejudice’ to the underlying claim that cannot be remedied by the state court; and

  (4) a request for relief which the plaintiff would have sought on the underlying

  claim and is now otherwise unattainable.” Flagg, supra, at 174 [internal citations

  omitted]. In pursuing this type of claim, “[p]laintiffs must make out the denial-of-

  access elements against each defendant in conformance with the requirements of

  §1983.” Id. The plaintiff must further demonstrate that “the actor ‘directly

  participated’ in the alleged misconduct, at least by encouraging, implicitly

  authorizing, approving or knowingly acquiescing in the misconduct, if not carrying


                                            10
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3294    Page 20 of 27



  it out himself.” Id., See Shehee v. Luttrell, 199 F.3d 295, 200 (6th Cir.1999). “To

  prove acquiescence, it is not enough to show that the actor merely failed to act

  against misconduct of which he was aware. Id.; Poe v. Haydon¸853 F.2d 418, 429

  (6th Cir.1988).

        In Christopher v. Harbury, 536 U.S. 402, 122 S.Ct. 2179, 153 L.Ed.2d 413

  (2002), the U.S. Supreme Court addressed and dismissed a similar claim to that

  made here. In Christopher, where the plaintiff alleged that government officials

  intentionally deceived her by concealing information that her husband had been

  detained, tortured and executed by foreign army officers paid by the CIA. As a

  result, she claimed the cover-up denied her access to the courts by leaving her

  “without information, or reason to seek information, with which she could have

  brought a lawsuit that might have saved her husband’s life.” Id. at 403. The

  Supreme Court affirmed the dismissal of her denial of access to courts claim,

  holding that she had failed to state such a claim. Id. In doing so, the Supreme

  Court reasoned:

     [Plaintiff’s] complaint did not come even close to stating a constitutional
     denial-of-access claim upon which relief could be granted. It did not identify
     the underlying cause of action that the alleged disruption had compromised,
     leaving the District Court and the defendants to guess as to the unstated
     action supposedly lost and at the remedy being sought independently of
     relief that might be available on the complaint's other counts. [Plaintiff’s]
     position did not improve when the Court of Appeals gave her counsel an
     opportunity at oral argument to supply the missing allegations. He stated that
     she would have brought an action for intentional infliction of emotional
     distress as one wrong for which she could have sought the injunctive relief

                                           11
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3295     Page 21 of 27



     that might have saved her husband's life. But that does not satisfy the
     requirement that a backward-looking denial-of-access claim provide a
     remedy that could not be obtained on an existing claim, for the complaint's
     counts naming the CIA defendants, including the Guatemalan officer who
     allegedly tortured and killed her husband, are among the tort claims that
     survived the motion to dismiss in the District Court. [Plaintiff] can seek
     damages and possibly some sort of injunctive relief for the consequences of
     the infliction of emotional distress alleged in those counts, although she
     cannot obtain the order that might have saved her husband's life. But neither
     can she obtain such an order in her access claim, which therefore cannot
     recompense her for the unique loss she claims as a consequence of her
     inability to bring an intentional-infliction action earlier.

  Id. at 404.

        The claim by Marble Plaintiffs in their SFC suffers the same shortcomings

  as that in Christopher. First, they have failed to identify the underlying cause of

  action that “the alleged disruption had compromised.” Moreover, they have not

  stated that claim in the remainder of the Plaintiffs’ SFC—which as noted above,

  this Court has already considered and dismissed as to Wright.

        Second, while Plaintiffs here seek to add a claim for intentional infliction of

  emotional distress as an underlying theory this was also dismissed in Christopher:

     …she would have brought an action for intentional infliction of emotional
     distress as one wrong for which she could have sought the injunctive relief
     that might have saved her husband’s life. But that does not satisfy the
     requirement that a backward-looking denial-of-access claim provide a
     remedy that could not be obtained on an existing claim…

  Id. at 404.

  Here, Plaintiffs take the same tack, but they currently seek damages and could seek

  some sort of injunctive relief for the consequences of the alleged “infliction of

                                           12
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19         PageID.3296     Page 22 of 27



  emotional distress.” Christopher held that this is insufficient and Plaintiffs have

  not pled a valid cause of action in their SFC under that theory.

        Finally, just as with the claims previously dismissed by this Court, they have

  failed to specify any action of Wright that qualified as misconduct. Just as with the

  Plaintiffs in Walters and Sirls, Plaintiffs here alleged that he was aware of the

  potential issues with the Flint River as an interim water source, but nothing more.

  Plaintiffs plead no fact tying Wright to the legionella problem or indicating that he

  knew about it before the general public. As it held in Carthan relative to

  Plaintiffs’ bodily integrity claim:

      …plaintiffs fail to state a claim against Wright because they do not who he
     either caused or prolonged their exposure to the contaminated water. First,
     plaintiffs do not plausibly allege that Wright caused their exposure because
     he had no oversight over Flint’s transition to the Flint River.

  (ECF No. 798, Case No. 16-cv-10444, Page ID 21200)

     Second, Wright did not prolog plaintiffs’ exposure to the contaminated
     water. Plaintiffs do not plead that Wright took steps to deceive Flint
     residents about the safety of Flint’s water following the transition, or that he
     otherwise played a role in any coverup. Although Wright may have been
     aware of the risk of harm plaintiffs faced, he did not cause their injuries.
     [footnoted omitted].

  (ECF No. 798, Case No. 16-cv-10444, Page ID 21201).

  Plaintiffs’ denial of access to courts claim fails for the same—they have failed to

  plausibly plead anything Wright did to prevent them from accessing judicial




                                            13
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19          PageID.3297     Page 23 of 27



  remedies. For these reason, Plaintiffs’ claim in Count V of their SFC must be

  dismissed under Fed. R. Civ. P. 12(b)(6).

  III.   Plaintiffs Have No Valid Claim and Have Failed to State a Claim for
         Intentional Infliction of Emotional Distress

         Count XIII of Plaintiffs’ SFC is a State-law claim for Intentional Infliction

  of Emotional Distress. (ECF 143, Page ID 3188). Based upon a reading of the

  Court’s prior opinions dismissing all claims against Wright in Carthan, Walters

  and Sirls, it does not appear that the Court has previously considered this claim.

  However, there is no merit to it as is shown by Walters and Sirls plaintiffs’ short-

  form complaints. Also no facts are pled either in these Plaintiffs SFC or in their

  incorporated Master Long-Form Complaint that could plausibly lead to liability

  against Wright.

         Plaintiffs’ SFC claims intentional infliction of emotional distress against

  “All Defendants” and is comprised of five paragraphs. (ECF No. 143-1, ¶¶222-

  226, Page ID 3262-3263). Plaintiffs’ claim fails for two reasons: (1) Plaintiffs

  have failed to plead sufficient allegations that could plausibly lead to liability

  against Wright; and, (2) the Court should decline to exercise supplemental

  jurisdiction over this claim under 28 U.S.C. §1367.




                                             14
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19           PageID.3298     Page 24 of 27



         First, even if Michigan law recognizes this tort4, Plaintiffs have failed to

  plead allegations to satisfy its elements, which are: “(1) extreme and outrageous

  conduct, (2) intent or recklessness, (3) causation, and (4) severe emotional

  distress.” Teadt v. Lutheran Church Missouri Syod¸237 Mich App 567, 582, 603

  NW2d 816 (1999). The threshold for showing extreme and outrageous conduct is

  high. As explained in Doe v. Mills¸212 Mich App 73, 91, 536 NW2d 824 (1995):

      Liability for the intentional infliction of emotional distress has been found
      only where the conduct complained of has been so outrageous in character,
      and so extreme in degree, as to go beyond all possible bounds of decency,
      and to be regarded as atrocious and utterly intolerable in a civilized
      community. Liability does not extend to mere insults, indignities, threats,
      annoyances, petty oppressions, or other trivialities. It has been said that the
      case is generally one in which the recitation of the facts to an average
      member of the community would arouse his resentment against the actor,
      and lead him to exclaim, “Outrageous!” [Citations omitted.]

  Whether a defendant’s conduct may reasonably be regard as so extreme as to

  permit recovery is a question of law for the court. Id. at 92.

         In this matter, Plaintiffs have not alleged anything that Wright did or did not

  do that could ever reach the threshold of “extreme and outrageous” conduct.

  Moreover, just as with the previously dismissed §1985(3) claim in Walters and

  Sirls, Plaintiffs have failed to plead facts about his intent (Their failure to “allege

  discriminatory motive under [any] of the theories they present[ed]…” resulted in


  4
   Roberts v. Auto-Owners Ins. Co., 422 Mich. 594, 374 NW2d 905 (1985) suggests
  that Michigan may not have formally recognized that tort, although later trial
  courts and Court of Appeals opinions appear to have recognized it.
                                             15
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19          PageID.3299     Page 25 of 27



  dismissal of these claims). Plaintiffs have pled merely that other Defendants

  covered up their knowledge that legionella bacteria were present in Flint River

  water and that Plaintiffs may be exposed to the same. Plaintiffs have not stated a

  claim under this theory as to Wright.

        Finally, the Court should decline to exercise supplemental jurisdiction as all

  of Plaintiffs federal claims have and/or should be dismissed. Of the counts against

  Wright, the vast majority arise under federal law. As already held by this Court in

  Walters and Sirls, and explained above as to the judicial remedies claim, there is

  no basis for any of Plaintiffs’ federal claims against Wright. There is equally no

  basis for any of Plaintiffs’ state-law claims, either and this Court should decline to

  exercise supplemental jurisdiction under 28 U.S.C. §1367 because, “if the federal

  claims are dismissed before trial, … the state claims should be dismissed as well.”

  Taylor v. First of Am. Bank-Wayne, 973 F.2d 1284, 1287 (6th Cir.1992)(quoting

  United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)). Additionally, 28

  U.S.C. §1367(3) states that the district court may decline to exercise supplemental

  jurisdiction if it “has dismissed all claims over which it has original jurisdiction.”

  Id. This Court would have jurisdiction only over Plaintiffs’ denial of judicial

  remedies claim, but because it should be dismissed, this state-law claim should

  also be dismissed.




                                            16
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3300    Page 26 of 27



                                    CONCLUSION
        For the reasons set forth above, Wright requests that the Court dismiss all of

  the Marble Plaintiffs claims against him pursuant to its prior rulings and Fed. R.

  Civ. P. 12(b)(6).


                                         s/ Matthew T. Wise
                                         Foley & Mansfield, P.L.L.P.
                                         130 E. Nine Mile Road
                                         Ferndale, MI 48220
                                         (248) 721-4200
                                         mwise@foleymansfield.com
  Dated: October 1, 2019                 P76794




                                           17
Case 5:17-cv-12942-JEL-MKM ECF No. 149 filed 10/01/19        PageID.3301    Page 27 of 27



                           CERTIFICATE OF SERVICE


  I hereby certify that on October 1, 2019 I electronically filed the foregoing paper
  with the Clerk of the Court using the ECF system which will send notification of
  such filing to the attorneys and/or parties on record.

                             s/ Shannon K. Breznai
                                 Shannon K. Breznai




                                           18
